Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination filed 9 April 2021, whereby the Amendment and Remarks filed 10 March 2021 were entered. Subsequently, claims 1, 4, and 7 are pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim 1 such that the claimed liquid crystal composition requires one or more compounds of formula V1-V4 
    PNG
    media_image1.png
    394
    384
    media_image1.png
    Greyscale
, in addition to one or more compounds of formula I, one or more compounds of formula II1, one or more compounds of formula II2, and one or more compounds of formula III, such that the rejection of claims over Wei et al. (CN 104673323), as set forth in the previous FINAL office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1). However, upon further 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2017/126865 A1).
Lee et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of at least one compound inclusive of the compound of the present formula I as generally represented therein by 
    PNG
    media_image2.png
    170
    460
    media_image2.png
    Greyscale
(page 3), and more specifically, as represented therein by 
    PNG
    media_image3.png
    130
    592
    media_image3.png
    Greyscale
(page 7) and AEXE1-3,F, at least one compound inclusive of the compound of the present formula II1 as generally represented therein by 
    PNG
    media_image4.png
    56
    477
    media_image4.png
    Greyscale
(page 12), and more specifically, as represented by BBA-3,OCF3 and BBA-5,OCF3,, at least one compound inclusive of the compound of the present formula II2 as generally represented therein by 
    PNG
    media_image5.png
    84
    440
    media_image5.png
    Greyscale
 (page 12), and more specifically, as represented by BBC-V,F, at least one compound inclusive of the compound of the present formula III as generally represented therein by 
    PNG
    media_image6.png
    64
    370
    media_image6.png
    Greyscale
(page 11), and more specifically, as represented by BB-3,V, and at least one compound inclusive of the compound of the present formulae V1-V4 as generally respectively represented therein by 
    PNG
    media_image7.png
    92
    379
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    94
    373
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    93
    458
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    92
    463
    media_image10.png
    Greyscale
 (page 10), more specifically, as represented by BAF-3,O2, AND a compound of the present formulae IV7 and IV9 as respectively represented therein by 
    PNG
    media_image11.png
    305
    622
    media_image11.png
    Greyscale
(page 7). In fact, Example 18 (pages 22-23) expressly illustrates the liquid crystal composition comprising a combination of a compound of the present formula I (AEXE1-3,F), a compound of the present formula II1 (BBA-3, OCF3), a compound of the present formula II2 (BBC-V,F), a compound of the present formula III (BB-3,V), a compound of formula V3 (BAF-3,O2), AND a compound of the present formula IV7 (ACEXE1-3,F).

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive. Applicants’ arguments to the effect that Wei et al. does not teach the compounds in the base independent claim 1 as is now presently claimed, i.e., including one or more compounds of formula V1-V4, are not persuasive. The aforementioned compounds of formulae V1-V4 in and of themselves, as well as their use thereof in a liquid crystal composition with at least one each of the claimed compounds of formula I, II1, II2, and III are well known in the liquid crystal art, as illustrated by Lee et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722